Citation Nr: 0201091	
Decision Date: 02/01/02    Archive Date: 02/11/02

DOCKET NO.  93-19 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of a home loan guaranty 
indebtedness in the amount of $26,675.  


REPRESENTATION

Appellant represented by:	Paul J. Coselli, Esq.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel 


INTRODUCTION

The veteran had active military service from February 1967 to 
February 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
for further proceedings pursuant to a March 1999 order of the 
United States Court of Appeals for Veterans Claims (Court) 
which vacated and remanded a May 1997 Board decision that had 
denied the veteran's request for waiver of recovery of a home 
loan guaranty indebtedness in the amount of $26,675 on the 
basis that recovery of the debt would not be against equity 
and good conscience.  In vacating the decision, the Court 
granted a Joint Motion for Remand and to Stay Further 
Proceedings filed by the veteran (appellant) and the 
Secretary of Veterans Affairs (appellee) (Secretary).  

The veteran's original appeal was from a March 1992 decision 
by a Committee on Waivers and Compromises at the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which held that the granting of a waiver was 
precluded by bad faith on the veteran's part.  An August 1995 
decision of the Board held that fraud, misrepresentation and 
bad faith were not shown, and the Board remanded the question 
of whether recovery would be against equity and good 
conscience.  The Board remanded the case a second time in May 
1996 for further evidentiary development and adjudication.  
In its decision on the merits of the appeal in May 1997, the 
Board upheld the denial of a waiver, finding that recovery of 
the indebtedness would not be against equity and good 
conscience.  In December 1999 the Board remanded the matter 
to the RO for compliance with items raised in the Joint 
Motion.  The case has been returned to the Board for further 
review on appeal.  


REMAND

The veteran's attorney advised the Board by letter in 
September 2001 that the veteran desired to schedule a hearing 
in connection with his appeal.  In a subsequent telephone 
conversation on October 16, 2001, he clarified that the type 
of hearing requested was a Travel Board hearing.  In view of 
this request, the file must be returned to the RO so that a 
Travel Board hearing can be scheduled.  See 38 C.F.R. 
§ 20.703 (2001).  Accordingly, the case is remanded to the RO 
for the following action:  

The RO should take steps to schedule the 
veteran for a Travel Board hearing at the 
RO pursuant to his request.  

After the hearing, the claim should be returned to the Board 
for appellate review in accordance with the usual procedures.  
No action is required of the veteran until he receives 
further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



